              Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 1 of 18 PageID# 5




                             COMMONWEALTH of VIRGINIA
POST OFFICE BOX 2452                                                                           RICHMOND, VIRGINIA 23218-2452
                                       Secretary of the Commonwealth


                                     NOTICE OF SERVICE OF PROCESS


            Cinemark USA, Inc.                                                         5/14/2021

            Corporation Service Company, Registered Agent
            3900 Dallas Parkway
            Plano, TX 75093



            Cheryl A. Dezego

            vs.


            Cinemark USA, Inc.
            Corporation Service Company, Registered Agent

            Summons and Complaint
            Plaintiffs First Set of Interrogatories and RPD




            Dear Sir/Madam:


            You are being served with the enclosed notice under section 8.01-329 of the Code of Virginia
            which designates the Secretary of the Commonwealth as statutory agent for Service of Process.


            If you have any questions about the matter, PLEASE contact the CLERK of the enclosed/below
            mentioned court or any attorney of your choice. Our office does not accept payments on behalf
            of debts. The Secretary of the Commonwealth's ONLY responsibility is to mail the enclosed
            papers to you.




            COURT:

            Newport News Circuit Court
            2500 Washington Avenue
            Courthouse Building
            Newport News, VA23607
                                                     AA
                                                     Service of Process Clerk
                                                     Secretary of the Commonwealth's
                                                     Office
                  Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 2 of 18 PageID# 6

AFFIDAVIT FOR SERVICE OF PROCESS ON THE                                                    Case No.                        CL2I02060F-00
SECRETARY OF THE COMMONWEALTH
Commonwealth of Virginia               va. code §§ s.01-301, -310, -329; 55-218.1; 57-51

                                                           Newport News
                                                                                                                                                       Circuit Court

                         Cheryl A. Dezego
                                                                            V.                           Cinemark USA, Inc.

                                                                                        Corporation Service Company, Registered Agent

                                                                                              3900 Dallas Parkway, Plano, TX 75093


TO THE PERSON PREPARING THIS AFFIDAVIT: You must comply with the appropriate
                                                                             requirements listed on the back of this form.



Attachments:             [x] Summons and Complaint                               [ ] Notice
                                                                                                   Plaintiff's First Set of Itncrrogfllories and RPD
                                                                                 ?]

I, the undersigned Affiant, state under oath that
[x] the above-named defendant               [ ]
      whose last known address is     [x] same as above [ ]
1.    [x] is a non-resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code §
                                                                                                         8.01-328. 1(A)
           applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2).
2.    [ ] is a person whom the party seeking service, after exercising due diligence, has been unable to locate (see
                                                                                                                     DUE DILIGENCE
           REQUIREMENT ON BACK)



                                                                    is the hearing date and tirlae q^d^/at^hed process or notice (ifan iftq^le).
     sUtau      PATE
                                                                                           V ' ‘7
                                            [ j PARTY [/} PARTY'S ATTORNEY [] PARTY'S AGENT [ J PARTY'S REGULAR AND 50tf/^D,^MPL0YE^<A

State of luqw                                  m City [ ] County of . .                                                                            L^.;?eG^sioN i j
Acknowledged, subscribed and sworn to before me this day by ...foiCfcCKt                                                                                       77-65559
                                                                                                                                                               7765559       <5"' C
                                                      .                 r                  z—.   prNtnameofsignatory                                                            c
     VbVTO
        DATE
             Vl                                   Md.UA    -WW            Yi.l-Lw     Wvj
                                                      CLERKT [ ] MAGISTRATE^  (71 NOTARY PUBLIC                                                              '''Olli » ‘ '
                                                           Notary Registration No. 3-3US3S3                ... My commission expires:
[x] Verification by the clerk of court of the dale of filing of the certificate of compliance is requested. A self-addressed
                                                                                                                             stamped envelope was
      provided to the clerk at the lime of filing this Affidavit.


NOTICE TO THE RECIPIENT from the Office of the Secretary of the Commonwealth of Virginia:
     You are being served with this notice and attached pleadings under Section 8.01-329 of
                                                                                            the Code of Virginia which designates the Secretary
     of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonweal
                                                                                                           th’s ONLY responsibility is to mail, by
     certified mail, retunt receipt requested, the enclosed papers to you. If you have any questions
                                                                                                     concerning these documents, you may wish to
  seek advice from a lawyer.
SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE
                                                                 ON THE SECRETARY OF THE COMMONWEALTH.

                                                          CERTIFICATE OF COMPLIANCE
I, the undersigned, Clerk in the Office^of the Secretary of the Commonwealth, hereby certify
                                                                                             the following:

1. On                                                               , legal service in the above-styled case was made upon the Secretary of the
     Commonwealth, as statutory agent for persons to be served in accordance with Section 8.0
                                                                                              1 -329 of the Code of Virginia, as amended.

2. On                        MAY 1 7 2121                           , papers described in the Affidavit and a copy of this Affidavit were forwarded by
     certified mail, return receipt requested, to the party designated to be served with process in the
                                                                                                        Affidavit.



                                                                                      .
                                                                SERVICE OF PROCESS CLERK, DESIGNATED
                                                                BY THE AUTHORITY OF THE SECRETARY OF THE COMMONWEALTH


FORM CC-14I8 (MASTER, PAGE ONE OF TWO) 07/13
           Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 3 of 18 PageID# 7


                              COMMONWEALTH OF VIRGINIA

                                                           W


                                                  I
                                                       1



                                      NEWPORT NEWS CIRCUIT COURT
                                               Civil Division
                                       2500 WASHINGTON AVENUE
                                      NEWPORT NEWS VA 23607-4355
                                              (757) 926-8561

                                                 Summons




        To: CINEMARK USA, INC.                                                  Case No. 700CL2102060F-00
           ' CORPORATION SERVICE COMPANY
             REGISTERED AGENT
             3900 DALLAS PARKWAY
             PLANO TX 75093



        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk’s office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.

        Appearance in person is not required by this summons.

         Done in the name of the Commonwealth of Virginia on, Wednesday, May 05, 2021

         Clerk of Court: ANGELA F REASON



                                 by
                                                           (CLERK/DEPUTY CLERJy )


   Instructions:




Hearing Official:




                    RICHARD W ZAHN JR
Attorney's name:
                    757-428-9000
           Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 4 of 18 PageID# 8
I




    VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF NEWPO
                                                         RT NEWS

    CHERYL A. DEZEGO


                    Plaintiff,


    v.
                                                          Case No.:
                                                          Jury Trial Demanded
     CINEMARK USA, INC


                    Defendant.



    Serve:          Corporation Service Company
                    Registered Agent
                    3900 Dallas Parkway
                    Plano, TX 75093-0000




                                              COMPLAINT

             Plaintiff, Cheryl A. Dezego, by counsel, for her Complaint, moves this
                                                                                    Court for judgment

    against Cinemark USA, Inc, on the grounds and in the amount as set
                                                                       forth below:

             1.     At all material times, Plaintiff Cheryl A. Dezego, was a custome
                                                                                     r and business

    invitee of a Cinemark Theatre located at 11810 Fountain Way, Newport
                                                                         News, Virginia 23606

    (“Premises”). Upon information and belief, Cinemark is owned and operated
                                                                              by Cinemark USA,

    Inc.


             2.     At all material times, Defendant, through their subsidiaries, owned, operated
                                                                                                  and/or

    maintained the Cinemark Theatre, located at 11810 Fountain Way,
                                                                    Newport News, Virginia,

    23606.




                                                                                              o




                                                      1


                                                                                                    i
                                                                                                   Gj
                                                                                         /-


                                                                                                        •   4 i
        Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 5 of 18 PageID# 9



         3.       At all material times, it was the duty of Defendant
                                                                      to maintain the Premises in a

reasonably safe condition for individuals, such as
                                                   the Plaintiff, who were business invitees and

were lawfully on the Premises.


         4.      In addition, it was the duty of Defendant to inspec
                                                                     t the-Premises and warn business

invitees of any dangerous and/or hazardous condit
                                                  ions which Defendant knew, or by the use of

ordinary care, should have known existed.


         5.      On or about June 18, 2019, Plaintiff was lawfully
                                                                   on the Premises to see a movie.

         6.      Plaintiff entered a theatre and was standing on
                                                                 the landing waiting for a family

member to join her so they could find a seat when
                                                  the lights began to dim.

        7.       As she began to walk, she tripped over trash, that
                                                                    included popcorn containers,

candy wrappers and empty soda cups that appear
                                               ed to have been swept up and left in the walkway.

In addition, lights designed to illuminate the stairs
                                                      were not properly functioning, causing the area

to look like a ramp rather than stairs.


        8.       At all material times, Defendant, through its emplo
                                                                     yees and others, had actual and

constructive notice of the unsafe and dangerous
                                                condition of the movie theatre before Plaintiff’s

fall.


        9.       Defendants were negligent including, but not limited
                                                                      to, the following particulars:

                 a.     Failing to maintain the Premises by ensuring that
                                                                          all trash and other debris

were removed from the walkway and other comm
                                            on areas;

                 b.     Failing to properly inspect the Premises to make
                                                                         sure that the Premises was

safe for customers and business invitees, who were
                                                   lawfully walking on the Premises, including

the Plaintiff;




                                                  2
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 6 of 18 PageID# 10



                  c.     Failing to provide operating stair lights to illuminate the walkway;


                  d.     Failing to warn Defendants’ patrons and customers, including the Plaintiff,


of the possibility of an unsafe throughway and


                  e.     Committing other acts of negligence, as discovery reveals.


          10.    As a direct and proximate cause of the negligence and carelessness of the Defendant,


Plaintiff was caused to suffer serious and permanent injuries; has suffered and
                                                                                will suffer in the

future pain of body and mind; has incurred and will incur in the future medical
                                                                                and related

expenses; and has been deprived of earnings and earning capacity.


          WHEREFORE, Plaintiff, Cheryl A. Dezego, by counsel, moves this Court for
                                                                                   judgment

against    the   Defendant,   in   the   sum   of TWO   HUNDRED      FORTY-FIVE        THOUSAND

DOLLARS ($245,000.00). in compensatory damages, plus the cost of these proceeding
                                                                                 s and

prejudgment and post-judgment interest from June 18, 2019.


                                                        CHERYL A. DEZEGO




                                                 By:
                                                        7
                                                             Of Counsel



Richard W. Zahn, Jr. Esquire
Virginia Stale Bar No.: 35975
THE JOEL BIEBER FIRM
272 Bendix Road, Suite 350
Virginia Beach, VA 23452
T: 757- 428-9000
F: 757- 216-2268
E: rzahn@joelbieber.com
Counsel for Plaintiff Cheryl A. Dezego




                                                   3
      Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 7 of 18 PageID# 11


                                                                                                                   //
VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY
                                            OF RICHMOND
                                                                                                                        /X

CHERYL A. DEZEGO


                    Plaintiff,


v.
                                                                         Case No.: HLi/DiMFOl
CINEMARK USA, INC.


                 Defendants.


                     PLAINTIFF’S FIRST SET OF INTERROGATORIES AND
            REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                                                       DEFENDANT
                                            CINEMARK USA, INC.


          Plaintiff, by counsel, propounds the following First Set of
                                                                      Interrogatories and Requests

for Production of Documents to Defendant, Cinemark USA,
                                                        Inc., Inc.


                                                 DEFINITIONS

          As used herein:


          A. The term “Incident” refers to the incident that is the subject
                                                                            of Plaintiff’s Complaint,

which occurred on June 18, 2019.


          B. The term “communication” means any oral or written
                                                                utterance, notation or statement

of any     nature     whatsoever,    by    and   to   whosoever    made     including,   but    not   limited   to,

correspondence, conversations, dialogues, discussions, intervie
                                                                ws, consultations, agreements and

other understandings between or among two or more persons
                                                          .

          C. “Document” means any medium for recording or retrievin
                                                                    g information and includes,

without    limitation,    any    book,    computer    file,   computer   disc,   pamphlet,     periodical,   letter,

memorandum (including any memorandum or report of a meeting
                                                            or conversation), invoice, bill,

order form, receipt, financial statement, accounting entry, diary,
                                                                   calendar, telex, telegram, cable,


                                                          1
      Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 8 of 18 PageID# 12



report, records, contract, agreement, study, handwritten
                                                         note, draft, working paper, chart, paper,

print, laboratory record, drawing, sketch, graph, index, list,
                                                               tape, photograph, microfilm, data

sheet or data processing card or any other written, recorde
                                                            d, transcribed, punched, magnetic,

taped, filmed, or graphic matter, however produced or reprodu
                                                              ced, now in your possession,

custody or control or which was, but is no longer, in your
                                                           possession, custody or control.


         D. The terms “identify” and “identity”, or words of like
                                                                  import, when used with respect

to an individual, mean to state for each such person: (1) the
                                                              full name; (2) the present or last

known address(es) where service of process could be obtaine
                                                            d; (3) the home and work telephone

numbers for the individual; and (4) the social security number
                                                               of the individual.

         When used with respect to any act, occurrence, transaction,
                                                                     statement, request, conduct,

communication, instance, event, aspect of any event, defect
                                                            or omission, “identify” or “identity”

means to describe with particularity for each such act, etc.:
                                                              (1) the events constituting and

surrounding such act, etc.; (2) the location; (3) the date; (4)
                                                                persons involved; (5) the persons

having   knowledge    thereof;   (6)   the   documents   referring or relating   thereto;   and (7)   the

communications thereto.


         When used with respect to a document, “identify” or “identit
                                                                      y” means to state: (1) the

title and subject material of the document; (2) type of docume
                                                               nt (e.g,, letter, memorandum); (3)

date of the document; and (4) author(s) of the document.


         When used with respect to a photograph, “identify” or “identit
                                                                        y” means to state: (1) the

subject matter of each photograph; (2) the date of each photogr
                                                                aph; (3) the name and address of

each person taking the photograph; and (4) the identity
                                                        of the individual who presently has a

copy of each photograph,




                                                    2
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 9 of 18 PageID# 13



        E.   The terms “person” or “persons” mean all entities includin
                                                                        g, without limitation, all

predecessors in interest, individuals, associations, firms, compan
                                                                   ies, partnerships, joint ventures,

corporations, subsidiaries, trusts, estates, departments,
                                                          divisions, affiliates, groups, bureaus,

public agencies and boards.


       F. “Cinemark USA, Inc., Inc..” refers to the Defendant, Cinema
                                                                      rk USA, Inc., Inc.

       G.    The   terms   “you,”   “your,”   or   “yourself,”   refer   to   any   person   or   firm,   each

representative, employee and agent of any person or firm and
                                                             each person, including attorneys,

acting or purporting to act on behalf of Cinemark USA, Inc.,
                                                             Inc.

       H.    Whenever you are requested to give a date, give the exact
                                                                       date (month and year).               If

you cannot do so, give your best estimate thereof.


       I.    Whenever a full and fair response to an interrogatory
                                                                   would or might, in your

judgment or that of your lawyer, require you to disclose
                                                         information which may constitute

privileged or work-product materials, so state and sufficie
                                                            ntly identify such information and

material, its nature, subject matter and content, and the
                                                          circumstances under which it was

obtained, so as to enable Plaintiff to raise the matter to the Court
                                                                     to compel discovery if a proper

showing is made under the applicable provisions of the Rules.


       J.       Unless otherwise indicated, these Interrogatories refer to
                                                                           the time, place and

circumstances of the occurrence mentioned or complained of
                                                           in Plaintiff’s Complaint.




                                      INTERROGATORIES

       1.       Give the names and addresses of persons known to the
                                                                     parties or counsel to be

witnesses concerning the facts of the case, whether related to
                                                               liability or damages, including but



                                                    3
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 10 of 18 PageID# 14



not limited to eyewitnesses, and indicate whether or not
                                                         written or recorded statements have been

taken from witnesses and, if so, indicate the date of the
                                                          statement; whether the statement was in

writing; the identity of the person who took the stateme
                                                         nt; the identity of the person who now

possesses the statement; and the subject matter of each
                                                        statement.

        ANSWER:




        2.     For each person known to the parties or counsel to
                                                                  be a witness concerning the

facts of the case, whether related to liability or damages,
                                                            set forth either a summary sufficient to

inform Plaintiff of the subject matter and of the importa
                                                          nt facts known to or observed by such

witness.


        ANSWER:




               Identify the names, addresses, telephone numbers, and
                                                                     names of any Cinemark

USA. Inc. employees who were working at the theatre
                                                    located at 11810 Fountain Way, Newport

News, Virginia, 23606 on June 18, 2019.


        ANSWER:




        4.     Set forth a list of photographs (whether digital or on film),
                                                                             plats, sketches or other

prepared documents in possession of the defendant or counse
                                                            l that relate to the claim or defense

in the case.


        ANSWER:




                                                 4
    Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 11 of 18 PageID# 15



        5.      Set forth the name, current address, and phone
                                                               number of all persons who

participated in and/or assisted your counsel in answe
                                                      ring these Interrogatories, and/or provided

information used in answering these interrogatories.


        ANSWER:




       6.      Identify any person including, but not limited to, the
                                                                      parties, who you contend in

any way caused or contributed to the incident, and
                                                   for each such person listed, please describe in

complete detail the basis for such contention, includi
                                                       ng all persons having knowledge of any

facts that are relevant to your contention.


       ANSWER:




       7.      Identify each person you intend to call as an expert witness
                                                                            at trial; the subject

matter on which your expert witnesses are expected
                                                   to testify; the substance of the facts and

opinions to which     your expert witnesses are expected to testify; the dates
                                                                               of all reports or

memoranda made by each expert for the defendant, every
                                                       book, article, document or publication

your expert witness relied upon to form their opinion
                                                      s or will be mentioned at trial, the area of

expertise or specialization of each such expert and brief
                                                          chronological resume of each expert’s

educational and professional background and a summa
                                                    ry of the grounds for each opinion.

       ANSWER:




                                                 5
    Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 12 of 18 PageID# 16




       8.      Please state in detail your understanding of how the incident
                                                                             occurred.

       ANSWER:




       9.     Describe any photograph, taken on June 18, 2019 at the location
                                                                              of the incident.

List each item describing its subject matter, date or dates when
                                                                 they were taken, by whom taken

and the identity of the person who now has custody or possession
                                                                 thereof.

       ANSWER:




       10.    If you or any person had any conversation with Plaintiff regardin
                                                                                g her injuries or

the incident, or if you have any knowledge of any statements
                                                             made by Plaintiff, regardless

whether the statements were recorded, describe what was said
                                                             by Plaintiff and identify who was

present during any such statement.


       ANSWER:




       11.    Identify your insurance agent or any insurance company represen
                                                                             tative with

whom you have discussed the incident prior to retaining defense
                                                                counsel.

       ANSWER:




                                                6
    Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 13 of 18 PageID# 17



        12.    Identify each Department of Risk Management
                                                           Plan and any other policy of

insurance that may have afforded liability covera
                                                  ge to Cinemark USA, Inc. for the incident,

including any excess, umbrella or other policies.
                                                      For each plan or policy listed, identify the

named insured and insurance company, the plan
                                              and/or policy number, the policy period, the

limits of liability coverage for personal injuries for
                                                       the Commonwealth and whether question or

doubt exists as to your rights under the plan or policy
                                                        (reservation of rights asserted, non-waiver

agreement, etc.).


       ANSWER:




       13.     If you or anyone acting in your behalf has perform
                                                                  ed, ordered or coordinated any

observations or surveillance of Plaintiff since the
                                                    incident, please provide the date of such, the

nature of such, the activities observed and identif
                                                    y the persons conducting, coordinating and/or

having knowledge of the surveillance or observations.


       ANSWER:




                                                7
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 14 of 18 PageID# 18




                          REQUEST FOR PRODUCTION OF DOCUMENTS



        1.        All documents upon which you relied in answering the
                                                                       Interrogatories, reviewed

by you in answering the Interrogatories, or from which
                                                       you received any information in

answering the Interrogatories.




        RESPONSE:




        2.        Every   book,   document,   or   other tangible   thing   of any   nature   whatsoever,

including but not limited to ex parte affidavits, statements
                                                             in writing, and all recorded statements

which impeach or relate to the credibility of any witness
                                                          who has knowledge of the facts

regarding this case.


        RESPONSE:




        3.        A copy of each Department of Risk Management Plan
                                                                    and any other policy of

insurance, whether primary, excess, umbrella, etc., providi
                                                            ng coverage to Cinemark USA, Inc.,

Inc., at the time of the incident, as well as a copy of each
                                                             declaration page stating all named

insureds under such plan or policy, the plan or policy numbe
                                                             r, the policy period, and the limits of

liability coverage for personal injuries for each person and
                                                             each accident/incident covered by the

plan or policy.


       RESPONSE:




                                                     8
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 15 of 18 PageID# 19



        4.      Every statement or document referencing a statement, written
                                                                             or recorded, made

by the Plaintiff, concerning the incident.


        RESPONSE:




        5.      Every statement or document referencing a statement, written
                                                                             or recorded, made

by any of your employees concerning the incident.


        RESPONSE:




        6.      Every statement or document referencing a statement, written
                                                                             or recorded, made

by an eyewitness to the incident.


        RESPONSE:




        7.      Every incident report or similar report in your possession which
                                                                                 relates to the

incident.

        RESPONSE:




        8.      Every photograph, film, moving picture, video tape or other tangible
                                                                                     thing of any

nature whatsoever of the incident, the incident scene, of the
                                                              Plaintiff, or relating in any way to

this lawsuit.


        RESPONSE:




                                                 9
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 16 of 18 PageID# 20



        9.      If any “photograph” or image produced in response to the previous
                                                                                  request was

captured by a digital and/or electronic camera, then produce any and
                                                                     all original data file(s) of

the images on a computer disk.


        RESPONSE:




        10.     All documents which describe how the incident occurred.



       RESPONSE:



        11.    Every document that you or your counsel have in your possessi
                                                                            on concerning

whether the medical care or medical bills that plaintiff received
                                                                  after the incident were

reasonable, necessary or caused by the incident.


       RESPONSE:




        12.     Every document that you or your counsel have in your possession concerni
                                                                                         ng any

medical care that plaintiff has received for any disability, illness, or disease.


        RESPONSE:




        13.    Copies of all communications between you and anyone concerning the incident.

       RESPONSE:




                                                   10
     Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 17 of 18 PageID# 21




        14.     Every video, security, and/or surveillance tape of the incident scene taken on June


18,2019.


        RESPONSE:




        15.    Any and all information or documents received from the Insurance Indexing


System and/or Index System and/or any insurance indexing system and/or I-dex and/or
                                                                                    C.L.U.E.

and/or CLUE and/or the Central Indexing Bureau and/or CIB and/or any insurance
                                                                               registry

which relates to this lawsuit and/or the Plaintiff.


        RESPONSE:




        16.    Any and all documents, electronic or otherwise, written, created, modified, or


viewed by any insurance agent, adjuster, or representative who participated in the
                                                                                   investigated or

supervision of any claims arising from the incident.


        RESPONSE:




                                                             CHERYL A. DEZEGO




                                                       By:
                                                                  Of Counsel




                                                      11
       Case 4:21-cv-00066 Document 1-2 Filed 05/28/21 Page 18 of 18 PageID# 22
6




    Richard W. Zahn, Jr., Esquire
    Virginia State BarNo.:35975
    THE JOEL BIEBER FIRM
    272 Bendix Road, Suite 350
    Virginia Beach, VA 23452
    T: (757) 428-9000
    F: (757)216-2268
    E: rzahn@joelbieber.com
    Counsel for Plaintiff Cheryl A. Dezego



                                    CERTIFICATE OF SERVICE

          I certify that service of the foregoing Plaintiff’s First Set
                                                                         of Interrogatories and
    Requests for the Production of Documents was requested^
                                                                   simultaneously on Defendant
    Cinemark USA, Inc., Inc. with a copy of the Complaint,


                                                         /cy<z
                                                     Richard W. Zahn, Jr., Esquire




                                                12
